Case: 15-10549   Date Filed: 10/30/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10549
                        Non-Argument Calendar
                      ________________________

                       Agency No. A200-650-885



MOYSES DE ANDRADE MACHADO,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 30, 2015)

Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 15-10549        Date Filed: 10/30/2015       Page: 2 of 5


       Moyses de Andrade Machado, a native and citizen of Brazil proceeding pro

se, seeks review of an order of the Board of Immigration Appeals (“BIA”) denying

his second motion to reopen and reconsider. After careful review, we deny the

petition for review.

       Machado was ordered removed from the United States for having remained

for a time longer than permitted.               During removal proceedings before an

immigration judge (IJ), Machado applied for cancellation of removal. See 8 U.S.C.

§ 1229b(b)(1).      The IJ found Machado ineligible for cancellation of removal

because he had been convicted of an offense that the IJ determined was a crime

involving moral turpitude:             grand theft in the third degree, Fla. Stat.

§ 812.014(1)(a). See 8 U.S.C. § 1229b(b)(1)(C).

       In an appeal to the BIA, Machado contended that he was eligible for

cancellation of removal due to the “petty-offense exception,”1 despite his

conviction for a crime involving moral turpitude. On December 13, 2013, the BIA

dismissed Machado’s appeal. The BIA disagreed that the petty-offense exception

applied but also found that Machado would be ineligible for cancellation of

removal even if it did. Because Machado had not shown that he was eligible, the

BIA did not address the other requirements for cancellation of removal, including

       1
         An alien is eligible to apply for cancellation of removal despite a conviction for a crime
involving moral turpitude if the maximum penalty for the crime of conviction did not exceed one
year’s imprisonment and the actual sentence received did not exceed six months’ imprisonment.
See 8 U.S.C. § 1182(a)(2)(A)(ii)(II).
                                                2
              Case: 15-10549     Date Filed: 10/30/2015   Page: 3 of 5


good moral character and whether his removal would result in exceptional and

extremely unusual hardship to a United States citizen relative.          See 8 U.S.C.

§ 1229b(b)(1)(D).

      On January 8, 2014, Machado filed a timely motion to reopen and reconsider

the BIA’s decision. He contended that the petty-offense exception applied and that

his children would suffer hardship due to his removal. On February 6, 2014, the

BIA denied the motion to reconsider because the same arguments had been

addressed in the BIA’s initial decision, and it found no basis to reopen proceedings

because Machado had not submitted any new evidence. 2

      On October 1, 2014, Machado filed another motion to reopen and

reconsider, largely raising the same arguments as before. The BIA denied the

motion on January 12, 2015. As a motion to reconsider, the BIA found that it was

untimely and barred by regulation. As a motion to reopen, the BIA found that it

was untimely and failed to present new evidence. Finally, the BIA declined to

exercise its sua sponte authority to reconsider or reopen removal proceedings. See

8 C.F.R. §1003.2(a). Machado now brings this petition for review.

      We review the BIA’s denial of motions to reopen and to reconsider for abuse

of discretion. See Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007);

Li v. U.S. Att’y Gen., 488 F.3d 1371, 1374 (11th Cir. 2007). We liberally construe

      2
         Machado petitioned this Court for review of the BIA’s February 6 decision. We
dismissed the petition for lack of jurisdiction because it was untimely.
                                          3
              Case: 15-10549     Date Filed: 10/30/2015   Page: 4 of 5


pleadings filed by pro se parties. See Lorisme v. I.N.S., 129 F.3d 1441, 1444 n.3

(11th Cir. 1997).

      A motion to reconsider a final order of removal must be filed within thirty

days of the date of the order. 8 U.S.C. § 1229a(c)(6). Only one motion to

reconsider may be filed, id. § 1229a(c)(6)(A), and a party may not seek

reconsideration of a decision denying a previous motion to reconsider, 8 C.F.R.

§ 1003.2(b)(2). “A motion to reconsider shall state the reasons for the motion by

specifying the errors of fact or law in the prior [BIA] decision and shall be

supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1). A motion that simply

rehashes arguments previously rejected by the BIA does not present grounds for

reconsideration. Calle, 504 F.3d at 1329.

      An alien may also file one motion to reopen, which must be filed within

ninety days of the date of the final order of removal. 8 U.S.C. § 1229a(c)(7)(C). A

motion to reopen must be “supported by affidavits or other evidentiary material,

and it must state new facts that will be proven at a hearing to be held if the motion

is granted.” Verano-Velasco v. U.S. Att’y Gen., 456 F.3d 1372, 1376 (11th Cir.

2006); see 8 U.S.C. § 1229a(c)(7)(A)-(B).

      The BIA also has authority to reopen or reconsider a case at any time on its

own motion. 8 C.F.R. § 1003.2(a). But because there is no “meaningful standard

against which to judge” the BIA’s exercise of this discretionary authority, we lack


                                         4
              Case: 15-10549    Date Filed: 10/30/2015   Page: 5 of 5


jurisdiction to review the BIA’s refusal to reopen or reconsider sua sponte. Lenis

v. U.S. Att’y Gen., 525 F.3d 1291, 1293-94 (11th Cir. 2008).

      Here, the BIA did not abuse its discretion when it denied Machado’s motion

for reconsideration. Machado’s October 2014 motion was untimely filed well over

thirty days after the BIA’s February 2014 decision, and he has presented no

explanation for the delay. See 8 U.S.C. § 1229a(c)(6)(B). To the extent Machado

moved to reconsider the BIA’s denial of his previous motion to reconsider, he was

prohibited by regulation from doing so. See 8 C.F.R. § 1003.2(b)(2).

      The BIA also did not abuse its discretion when it denied Machado’s second

motion to reopen, because, like his motion to reconsider, it was untimely, as it was

filed well beyond the ninety-day time limit.       See 8 U.S.C. § 1229a(c)(7)(C).

Further, Machado failed to present new facts and new evidence that were not

available and could not have been presented at his hearing. As the BIA noted, the

psychological report he attached to his motion was available before his underlying

merits hearing and had been submitted to the IJ.

      Finally, to the extent that Machado’s arguments could be construed as

challenging the BIA’s decision not to reopen or reconsider sua sponte, we do not

have jurisdiction to review that determination. See Lenis, 525 F.3d at 1293-94.

      In sum, we DENY Machado’s petition for review.




                                         5